Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Japanese parent Application No. JP2017-203887, filed on 10/20/2017 was received with the present application.
	
Election/Restrictions

Claims 1, 3-4, and 6 are allowable. The restriction requirement among Species I-II (represented by corresponding Figures 1-4 and 5a-5b), as set forth in the Office action mailed on 10/14/2020 and on 11/30/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/14/2020 is withdrawn. Species II (represented by Figures 5a-5b) is longer withdrawn from consideration because Species II require all the limitations of an allowable generic linking claims 1 and 4 as required by 37 CFR 1.141. Examiner however notes that the currently presented claim set does not include any previously withdrawn claims that needs to be rejoined.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-4, and 6 are allowed.
Claims 2 and 5 were cancelled by the applicant in the amendments filed on 02/23/2021.

The prior art of record, either individually or in combination, fail to teach or suggest a tensioner or a relief vale unit incorporated in a tensioner having the particular structure recited by the applicant within independent claims 1 and 4. More specifically, the relief valve unit in the tensioner comprising a relief sleeve, a relief vale seat, a check valve unit that is slidably provided within said relief sleeve, and a unit pressing spring that biases the check valve unit towards the relief valve seat; wherein, the check valve seat further includes an oil passage with an oil passage groove which extends radially on the end face of check valve unit that is in contact with the unit pressing spring. As detailed in the previous office action (dated 11/30/2020), Kunimatsu et al. (U.S. PGPUB 2016/0290447) teach a tensioner and a relief valve unit that are substantially similar in structure/ features to the tensioner and the relief valve unit in applicants claimed invention. Nevertheless, the relief valve unit in the tensioner taught by Kunimatsu et al. does not include an oil passage having an oil passage groove formed radially on an end face of the check valve unit that is provided as a valve element in said relief valve unit. In fact, providing the end face of the check valve unit in said relief valve unit with such an oil passage groove would drastically impede the intend functionality of said relief valve unit and also the operative functionality of the tensioner suggested by Kunimatsu et al. Furthermore, as additionally set forth in the previous office action (dated 11/30/2020), other prior art cited by the examiner also fail to disclose or render obvious a relief valve unit in a tensioner configured both structurally and functionally in the exact manner described by the applicant within claims 1 and 4. Therefore, claims 1 and 4 appears to include allowable subject matter over prior art references cited; especially when said limitations are viewed in light of applicant specification. 
Accordingly, the tensioner and the relief valve unit claimed by the applicant within respective claims 1, 3-4, and 6, are all determined to be allowable over prior art of record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654				/MICHAEL R MANSEN/                                                                                    Supervisory Patent Examiner, Art Unit 3654